Citation Nr: 1233406	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-29 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from October 2, 1972 to February 21, 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2005 by the Department of Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).  During the pendency of the Veteran's appeal, he relocated to the State of Oklahoma and the Muskogee RO properly has jurisdiction over the claim.  

In June 2008 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board previously remanded this appeal in April 2009 and January 2011.  

In October 2011, after recertification of the appeal to the Board, the Veteran submitted additional medical records and a statement in support of his claim, which was no accompanied by a waiver of initial RO consideration.  Nevertheless, the aforementioned statement contains identical and duplicative assertions in support of the claim and the medical evidence does not relate to or have a bearing on the claim presently before the Board.  See 38 C.F.R. § 20.1304(c) (2011).  Therefore, referral of these documents to the RO for their initial consideration is not warranted.


FINDINGS OF FACT

1.  The most probative medical evidence of record indicates the Veteran does not have PTSD related to his military service, or any incident therein.  

2.  An acquired psychiatric disorder, other than PTSD, was not present for numerous years after service, and there is no competent evidence that any such disorder is related military service, or to any incident therein.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active service, to include PTSD, nor may it be so assumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 4.9, 4.127 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were accomplished in the May 2005 and March 2011 letters, which were provided before the adjudication and readjudication of the Veteran's claim.  Moreover, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22Vet. App. 128 (2008).

Further, VA has completed all necessary development of evidence related to the present claim.  VA has obtained the Veteran's service and post-service treatment records, as well as his Social Security Administration (SSA) folder.  Further, the Veteran has been provided appropriate VA examinations and his request for a hearing has been honored.  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably indentified by the record.  Moreover, the AMC/RO has substantially complied with the Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  In light of the foregoing, VA has made all reasonable efforts to assist the Veteran substantiate his claim and legally need not undertake any further efforts to further development the appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to (I) fully explain the issues and (II) suggest the submission of evidence that may have been overlooked.  At the June 2008 Board hearing, the VLJ posed relevant questions, discussed the evidence of record and sought to identify pertinent evidence that was not of record.  In so doing, the VLJ informed the Veteran and his representative of the issues on appeal, the basis of the prior determination and the elements of the claims that were lacking.  A review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his service organization representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony, oral presentation and questions posed, which focused on the evidence and elements necessary to substantiate the claim.  As such, the VLJ complied with the duties set forth in Bryant and the Board can adjudicate the claim based on the current record.  

Service connection claim

The Veteran presently seeks service connection for an acquired psychiatric disorder, maintaining that his current psychiatric symptoms are related to being from "the dry plains of Oklahoma and finding [himself] in San Diego looking at the ocean," and military medical professionals failing to properly treat his in-service back complaints.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board recognizes that there is medical evidence reflecting the Veteran's diagnosis with a personality disorder(s), in-service and post-service; however, personality disorders are considered congenital defects and are not diseases for VA purposes.  Therefore, the adjudication and consideration of the merits of the Veteran's claims will not address any theory of entitlement based on a personality disorder, as this is precluded by relevant VA regulation.  38 C.F.R. §§ 4.9, 4.127.  

The evidence of record reflects the Veteran's post-service diagnosis with an acquired psychiatric disorder and confirms his in-service treatment for psychiatric symptoms, albeit for a diagnosed personality disorder.  See, e.g., VA Examination Report, September 28, 2009; Statement, Private Physician G. Khoury, M.D., February 26, 2008; Service Psychological Examination, January 13, 1973.  Accordingly, the determinative issues are whether the Veteran has (i) PTSD related an in-service stressor and/or (ii) any acquired psychiatric disorder, other than PTSD, related to his military service.  As such, the Board will evaluate the Veteran's claim considering both theories of entitlement.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Robinson v. Peake, 21 Vet. App. 545, 553 (2008).  

The Veteran's March 1972 enlistment examination noted no (i) spine or musculoskeletal or (ii) psychiatric abnormalities.  The Veteran's service treatment records document his in-service complaints of depression, anxiety, as well as problems related to anger, motivation and sleeping.  See Service Psychological Examination, January 13, 1973.  When providing an account of his in-service difficulties, the Veteran referenced leaving a pre-service construction job that paid "a fair amount of money," and being unable to adjust to rigors of military service.  Id.  In connection with these, the Veteran told the military medical professional that 

he want[ed] to get out [of the service] right away and [did not] want to get into disciplinary problems but that if he [was not] recommended for discharge he [would] go UA (unauthorized absence).  

The military medical professional diagnosed the Veteran with an immature personality disorder, with passive aggressive features, resulting in his February 1973 separation from service.  Although a personality disorder was noted at the time of his February 1973 separation examination no such notation related to his spine or musculoskeletal system was entered.  

The Veteran's first diagnosed acquired psychiatric disorder is documented in a January 1975 private hospital discharge record, at the same time it was noted the Veteran had a "possible acute strain to his low back sustained on the job approximately six weeks prior to this admission."  It was observed the Veteran "became very emotionally disturbed about the amount of [low back] pain he was having...and demanded to be released."  He was diagnosed with chronic low back strain and an acute anxiety reaction disorder.  This hospital record does not reflect any opinion, or suggestion, that any currently diagnosed disorder was caused, and/or aggravated, by the Veteran's military service or any incident therein.  

In December 1991, the Veteran was provided a VA examination, in connection with an unrelated claim.  During the examination interview, the Veteran provided an account of difficulties associated with his personal relationship and his education.  Based on the Veteran's account of symptomatology, pertinent medical evidence and current examination findings, the examiner diagnosed possible adjustment reaction disorder, with depressed and anxious mood, opining that there was no "psychiatric disturbance or than what would be natural unhappiness and despair over the losses that he has suffered in terms being productive [and] being active."  

The Veteran was admitted to a private hospital, in September 1996.  At this time, the Veteran reported back pain and psychiatric symptoms.  The Veteran also indicated that "back problems that he was having in the Navy" resulted in his medical discharge from service and that he had previously been tested for and diagnosed with a personality disorder.  Based on the Veteran's account of symptomatology, medical records and current examination findings, the private medical professional diagnosed the Veteran with a moderate recurrent major depressive disorder.  However, there is no opinion, or suggestion, that any diagnosed disorder was related to, and/or aggravated by, the Veteran's military service or any incident therein.  

A private psychiatric treatment record, dated in April 1997, has been made of record and documents the Veteran's post-service psychiatric treatment.  The Veteran again relayed his psychiatric symptoms and back pain associated with a post-service work injury.  At this time, the Veteran also reported that "his depression started when he was in the Navy and after 9 months he was given a medical discharge for depression and inability to tolerate stress."  The private medical provider diagnosed a bipolar disorder, not otherwise specified, with no suggestion or opinion that and such diagnosis was related to military service or any incident therein.  

A February 2001 VA psychiatric consultation report also documents the Veteran's post-service psychiatric treatment.  Based on the Veteran's medical history, current examination findings and the Veteran's report of symptoms, the examiner noted that there were no symptoms that were "congruent with a manic episode or PTSD," and diagnosed no acquired psychiatric disorder.  

The Veteran again sought VA psychiatric treatment, in November 2005, as noted in a VA mental health assessment record.  The VA physician extensively noted the Veteran's history of family problems, drug usage, military service and psychiatric symptoms/treatments.  Based on the Veteran's account of symptomatology and medical evidence, the VA physician diagnosed the Veteran with a bipolar disorder and with polysubstance dependence disorders in remission.  Although very detailed, the VA physician recorded no opinion or suggestion that any currently diagnosed disorder was related to the Veteran's military service or any event therein.  

The statements of private physician, G. Khoury, M.D., dated in February 2008 and March 2008, have been associated with the claims folder.  Initially, in the February 2008 statement, Dr. Khoury reported that the Veteran had diagnosed bipolar disorder and PTSD.  In the March 2008 statement, Dr. Khoury stated that the Veteran had "a long history of severe bi-polar disorder," resulting the Veteran being home-and-wheelchair bound.  However, Dr. Khoury provided no opinion related to any possible nexus between the diagnosed conditions and the Veteran's military service.  

In an effort to assist the Veteran substantiate his claim, he was provided a September 2009 VA examination.  During the examination interview, the Veteran indicated his psychiatric symptoms were related to (i) "post-military trauma;" (ii) an in-service altercation; (iii) his reluctance to serve aboard his assigned Navy vessel, based on "the size of the ship;" (iv) his desire to separate from service to return to his female companion; and (v) his failure to fulfill his military obligation.  The examiner, relying on current examination findings, service-and-post-service medical records and the Veteran's account of in-service stressors and symptomatology, diagnosed an affective disorder and polysubstance abuse, opining that the claimed stressors did not meet the DSM-IV PTSD diagnostic criteria.  Specifically, in the examiner's medical opinion, the evidence of record, to include the Veteran's claimed stressors, did not rise to the level of demonstrating that the Veteran "experienced, witnessed, or [was] confronted with an event that actually would threaten his person, [or] involved [any] intense fear, helplessness, or horror," as required for a DSM-IV PTSD diagnosis.  Turning to the currently diagnosed acquired psychiatric disorders, the examiner then opined that the diagnosed conditions were not related to, or exacerbated by, military service.  

In December 2009, the Veteran underwent a VA examination in connection with his present claim and again reiterated his belief that his current acquired psychiatric disorder resulted from an in-service back injury.  The VA examiner conducted a current examination and reviewed the Veteran's service treatment and personnel records, Social Security Administration records and post-service medical records, ultimately diagnosing the Veteran with a personality disorder.  The examiner then indicated the evidence of record did not support any finding that the Veteran currently met the criteria for PTSD, or that any diagnosed PTSD was related to the Veteran's military service, to include a claimed in-service back injury.  

In an effort to further ensure the record was fully developed, an April 2011 supplemental VA examination opinion was obtained from the December 2009 VA examiner.  While acknowledging his in-service psychiatric symptoms and treatment, the examiner stated that such was indicative of a personality disorder that was static in nature and no more.  Further, the examiner indicated the Veteran's in-service psychiatric symptomatology was not likely related to any post-service acquired psychiatric disorder diagnosis and no such condition likely had its onset within one year of the Veteran's separation from service.  Ultimately, based on relevant medical evidence and examination findings, his account of psychiatric symptomatology and appropriate medical expertise, the examiner opined that the Veteran's diagnosed acquired psychiatric disorders were not likely related to military service or any incident therein and were more likely than not related to nonservice related factors, including pain and a history of polysubstance abuse.  

	Merits

After careful consideration of the evidence of record, the Board finds that the criteria to establish service connection for an acquired psychiatric disorder, to include PTSD, have not been met.

While competent to provide an account of psychiatric symptomatology, in the present circumstance, the Veteran does not have the necessary training and expertise to provide a competent medical diagnosis or etiological opinion relating any such condition to military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Board notes that when seeking treatment for an unrelated matter the Veteran only indicated experiencing psychiatric symptoms after a recent post-service employment injury, as documented in private January 1975 hospitalization records, documenting the first post-service acquired psychiatric diagnosis of record.  The Veteran also only reported psychiatric symptoms related to physical, post-service employment, and family concerns at a December 1991 VA examination, with no indication of such symptoms were present since his separation from service.  The Board finds the aforementioned factors considered with all other evidence of record to be highly probative evidence that there has not been a continuity of symptomatology and weighs against any contention to the contrary.  

A review of the record reveals that prior to seeking VA compensation the Veteran did not report experiencing psychiatric symptoms continuously since separation, which further lessens the credibility of any such account.  See Buchanan, supra. ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (elucidating that VA must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to); Jandreau, 492 F.3d at 1376-77 (stating "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  Thus, in light of the lack of any record of treatment for psychiatric symptoms for some years after service, and given the internal inconsistency of his accounts, the Board finds any of the Veteran's reports of continuity of psychiatric symptomatology since service to be not credible, and thus of no probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  

In any service connection claim, medical records and examinations are highly probative in evaluating whether service connection is warranted.  In the present matter, the only competent evidence of record addressing the determinative issues, weigh against the Veteran's service connection claim.  VA examination opinions, dated in September 2009 and December 2009, as well as the April 2011 supplemental examination opinion, provide clear medical opinions that the Veteran psychiatric symptoms and claimed stressors fail to meet the DSM-IV criteria for PTSD.  Importantly, a review of the examination reports reflects the individual examiner's consideration, and analysis, of service-and-post-service medical evidence, current examination findings and the Veteran's account of symptomatology and in-service stressors to support the respective opinions, making them highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Specifically, the September 2009 VA examiner recounted each of the Veteran's claimed stressors and detailed why these stressors failed to meet the DSM-IV PTSD diagnostic criteria.  The December 2009 VA examiner opined that "there was no significant stressor involved during the Veteran's period of service that could warrant a diagnosis of PTSD."  Moreover, a February 2001 VA psychiatric consultation record specifically indicated the Veteran's symptoms were not congruent with a diagnosis of PTSD.  As there is no competent medical evidence to the contrary, the Board finds that there is no medical evidence of record that supports finding the Veteran has diagnosed PTSD based on any in-service stressor.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Although there is evidence of a currently diagnosed acquired psychiatric disorder(s), other than PTSD, the Board finds that the record is negative of any competent evidence to support any finding that any such diagnosis is related to the Veteran's military service or to any incident therein.  The first evidence of the Veteran's diagnosis with an acquired psychiatric disorder, at least minimally, suggests the diagnosis was related to a post-service job injury, not military service or any incident therein.  See Private Hospital Discharge Record, January 31, 1975.  A December 1991 VA examiner specifically opined that the Veteran's psychiatric symptoms and diagnosed acquired psychiatric disorder was related to the Veteran's post-service back injury, characterizing his condition as "natural unhappiness and despair over the losses that he...suffered in terms being productive [and] being active."  Moreover, upon considering the Veteran's account of the onset and general symptomatology of psychiatric symptoms, service-and-post-service treatment records and current examination findings, VA examiners in September 2009, December 2009, and April 2011, opined that the Veteran's acquired psychiatric disorder was not related to military service or any incident therein and in-service symptoms did not represent the early onset of any post service diagnosis.  In light of the highlighted evidence and other evidence of record, the Board finds that the medical evidence of record does not support relating any currently diagnosed acquired psychiatric disorder(s), other than PTSD, to the Veteran's military service or any incident therein.  

The Board acknowledges that a September 1996 private hospital discharge record reflects the Veteran's account of experiencing "back problems" in-service, and that an April 1997 private psychiatric treatment record documents his account of stress and depression symptoms in-service.  However, these records amount to simple transcription of the Veteran's account without any medical enhancement or support and do not amount to evidence in favor of the claim.  See Lanyo v. Brown, 8 Vet. App. 406 (1995).  Hence the records are not probative.  

In sum, there is no competent medical evidence of record that the Veteran (i) has diagnosed PTSD related to an in-service stressor or event, or (ii) that any diagnosed acquired psychiatric disorder, other than PTSD, is related to the military service or any incident therein or that in-service symptoms were an early onset of any currently diagnosed condition.  Additionally, the Veteran was first diagnosed and treated for an acquired psychiatric disorder three years (1973-1975) after post-service job related back injury.  What is more, any of the Veteran's statements related to continuity of symptomatology are not credible and of no weight.  Accordingly, a basis upon which to grant the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD, has not been established and the claim is denied.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


